97 F.3d 1459
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mansfield HOUSTON, Plaintiff-Appellant,v.Sherry M. WILSON, Deputy Prosecuting Attorney;  PierceCounty Family Court Commissioner, Defendants-Appellees.
No. 96-35495.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1996.*Decided Sept. 12, 1996.

Before:  FLETCHER, BRUNETTI and JOHN T. NOONAN, Jr., Circuit Judges.


1
MEMORANDUM**


2
Mansfield Houston appeals pro se the district court's summary judgment dismissal of his 42 U.S.C. § 1983 action against Pierce County Court Commissioners David H. Johnson and James Marshall and Deputy Prosecuting Attorneys Sherry M. Wilson and Monica LaBeck.  Houston alleged that their enforcement of his divorce decree provisions regarding child support payments violated his right not to be held in a condition of involuntary servitude and peonage.  We affirm.


3
We agree with the district court that Houston's request for injunctive relief prohibiting the defendants from enforcing Wash.Rev.Code § 26.18.050, which authorizes the use of contempt proceedings to enforce child support orders, is barred by the Younger abstention doctrine.   See Kitchens v. Bowen, 825 F.2d 1337, 1341-42 (9th Cir.1987).  Houston failed to establish the existence of an exception to the Younger abstention doctrine.   See Fort Belknap Indian Community v. Mazurek, 43 F.3d 428, 431 n. 2 (9th Cir.1994).  Accordingly, we affirm the district court's summary judgment dismissal of Houston's civil rights action.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3